80921: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36089: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80921


Short Caption:VAN DYKE VS. COGBURNCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A762700Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/15/2020 / Gugino, SalvatoreSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:10/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantFaith Elias Van DykeSean P. Connell
							(Muehlbauer Law Office, Ltd.)
						


RespondentJamie S. CogburnJulie A. Funai
							(Lipson Neilson P.C.)
						Joseph Garin
							(Lipson Neilson P.C.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/03/2020Filing FeeFiling Fee due for Appeal. (SC)


04/03/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-12790




04/03/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-12792




04/14/2020Filing FeeFiling Fee Paid. $250.00 from Muehlbauer Law Office.  Check no. 1584. (SC)


04/14/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-14129




04/15/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Salvatore C. Gugino. (SC)20-14348




05/05/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-16929




05/12/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled for July 2020. (SC)20-18051




09/20/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 15, 2020, at 10:00 am. (SC).20-34550




09/20/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: September 29, 2020, at 10:00 am. (SC).20-34551




10/01/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-35959




10/07/2020Settlement Order/ProceduralFiled Order Reinstating Briefing. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)20-36746




10/20/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/11/20.  To Court Reporter: Kerry Esparza. (SC)20-38393




11/02/2020Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondent may file any reply within 14 days from the date that appellants' response is served.  Briefing is suspended.  (SC)20-39816




11/25/2020TranscriptFiled Notice from Court Recorder Kerry Esparza stating that the requested transcripts were delivered.  Dates of transcripts:  2/11/2020.  (SC)20-43164




11/30/2020MotionFiled Appellant's Notice of Entry of Order Denying Plaintiff's Motion for Reconsideration. (SC)20-43213




12/01/2020Order/ProceduralFiled Order Reinstating Briefing. The briefing schedule is reinstated as follows.  Appellant shall have 60 days from the date of this order to file and serve the opening brief and appendix.  Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1). (SC)20-43412




01/28/2021MotionFiled Stipulation to Extend Time for Briefing.  (SC)21-02671




01/28/2021Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Opening Brief due:  March 3, 2021.  (SC)21-02679




03/03/2021BriefFiled Appellant's Opening Brief. (SC)


03/03/2021BriefFiled Appellant's Opening Brief. (SC)21-06288




03/03/2021BriefFiled Appellant's Opening Brief. (SC)21-06289




03/03/2021AppendixFiled Appellant's Appendix Volumes 1 & 2. (SC)21-06292




03/03/2021AppendixFiled Appellant's Appendix Volume 3. (SC)21-06293




04/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  April 16, 2021.  (SC)21-09437




04/16/2021BriefFiled Respondent's Answering Brief. (SC)21-11149




05/14/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  June 1, 2021.  (SC)21-14005




06/01/2021BriefFiled Appellant's Reply Brief. (SC)21-15536




06/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.   (SC)21-29688




12/17/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  NNP21-EC/KP/DH  (SC)21-36089





Combined Case View